             Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------
SIOBHAN FENTON, individually and on behalf of
all others similarly situated,                                   Civil Action No.
                               Plaintiffs,
                    v.

 CRITERION WORLDWIDE and LEWIS                                   ORIGINAL COMPLAINT
 MORTON,
                     Defendants.
-----------------------------------



        Plaintiff SIOBHAN FENTON (“Plaintiff”) on behalf of herself and all others similarly

situated, by and through her attorneys, VALLI KANE & VAGNINI LLP, brings this action for

damages and other legal and equitable relief from Defendants CRITERION WORLDWIDE

(“Criterion”) and LEWIS MORTON (“Morton”) (collectively, “Defendants”) for violations of the

Fair Labor Standards Act (“FLSA”), as amended, 29 U.S.C. §§ 201 et seq., for violation of the

New York Labor Law (“NYLL”), and any other cause(s) of action that can be inferred from the

facts set forth herein.

                                         INTRODUCTION

        1.       This is a collective and class action brought by Plaintiff challenging acts committed

by Defendants against Plaintiff and those similarly situated, which amounted to violations of

federal and state wage and hour laws.

        2.      Defendants employed Plaintiff and all those similarly situated as Account

Executives (collectively, the “Executives”) on their marketing campaigns in New York City.

        3.      First, Plaintiff brings this action, pursuant to 29 U.S.C. § 216(b), on behalf of two

(2) collectives of persons who are and were employed by Defendants as Account Executives

during the past three (3) years through the final date of the disposition of this action who: (i)
             Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 2 of 25



are/were not paid the statutorily required overtime rate of one-and-a-half (1 ½) times their regular

hourly rate for all hours worked in excess of forty (40) hours per workweek in violation of the

FLSA; and (ii) are/were not paid the statutorily required federal minimum wage for all hours

worked per workweek in violation of the FLSA and who are entitled to recover: (i) unpaid and

incorrectly paid wages for all hours worked in a workweek, as required by law, (ii) unpaid overtime

wages, (iii) unpaid minimum wages, (iv) liquidated damages, (v) interest, (vi) attorneys’ fees and

costs, and (vii) such other and further relief as this Court finds necessary and proper.

        4.      Second, Plaintiff brings this action, pursuant to Fed R. Civ. P. 23, on behalf of three

(3) classes of persons who are and were employed by Defendants as Account Executives during

the past six (6) years through the final date of the disposition of this action who: (i) are/were not

paid the statutorily required overtime rate of one-and-a-half (1 ½) times their regular hourly rate

for all hours worked in excess of forty (40) hours per workweek in violation of the NYLL; (ii)

are/were not paid the statutorily required minimum rate for all hours worked in a workweek in

violation of the NYLL; and (iii) are/were not provided the proper wage statements and notices as

required by NYLL § 195 (the Wage Theft Prevention Act, “WTPA”) and who are entitled to

recover: (i) unpaid and incorrectly paid wages for all hours worked in a workweek, as required by

law, (ii) unpaid overtime wages, (iii) unpaid minimum wages (iv) liquidated damages, (v)

penalties, (vi) interest, (vii) attorneys’ fees and costs, and (viii) such other and further relief as this

Court finds necessary and proper.

                                   JURISDICTION AND VENUE

        5.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, which

confers original jurisdiction upon this Court for actions arising under the laws of the United States,

and pursuant to 28 U.S.C. §§ 1343(3) and 1343(4), which confer original jurisdiction upon this



                                                    2
              Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 3 of 25



Court in a civil action to recover damages or to secure equitable relief (i) under any Act of Congress

providing for the protection of civil rights; (ii) under the Declaratory Judgment Statute, 28 U.S.C.

§ 2201; and (iii) under 29 U.S.C. §§ 201 et seq.

        6.      Venue is proper in this Court pursuant to 29 U.S.C. §§ 201 et seq., in as much as

this judicial district lies in a State in which the unlawful employment practices occurred. Venue is

also proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (c), in that Defendants maintain

facilities, conduct business and reside in this district.

        7.      The Court’s supplemental jurisdiction is invoked to 28 U.S.C. § 1367(a), which

confers supplemental jurisdiction over all non-federal claims arising from a common nucleus of

operative facts such that they form part of the same case or controversy under Article III of the

United States Constitution.

                                           THE PARTIES

        8.      At all relevant times, Plaintiff was an employee within the meaning of the FLSA

and the NYLL and a resident of New York County, New York

        9.      Upon information and belief, Defendant Criterion Worldwide (“Criterion”) is an

entity operating within the State of New York and within this judicial district.

        10.     Upon information and belief, Defendant Criterion’s principal place of business is

located within in New York County, New York.

        11.     Defendant Criterion transacted and continues to transact business in New York and

within this judicial district by employing Plaintiff and those similarly situated as Account

Executives.

        12.     Defendant Criterion has at all relevant times been an “employer” covered by the

FLSA and the NYLL, as that term is defined within each statute.



                                                    3
               Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 4 of 25



        13.      Upon information and belief, the amount of qualifying annual volume of business

for Defendant Criterion exceeds $500,000.00 and thus subjects Defendant Criterion to the FLSA.

        14.      Upon information and belief, Defendant Criterion is engaged in interstate

commerce. This independently subjects Defendant Criterion to the FLSA.

        15.      Upon information and belief, Defendant Lewis Morton (“Morton”) is a British

citizen and resides in New York County, New York.

        16.      Upon information and belief, Defendant Morton is the Owner, President,

Shareholder, Officer, and/or Director of Defendant Criterion.

        17.      Defendants jointly employed Plaintiff and those similarly situated by employing or

acting in the interest of employer towards Plaintiff and those similarly situated directly or

indirectly, jointly or severally, including without limitation, by controlling and directing the terms

of employment and compensation, having the ability to hire them and by suffering Plaintiff and all

those similarly situated employees to work.

                                 STATEMENT OF THE FACTS

   I.         Facts Common to All Executives

              a. General Facts

        18.      Defendant Criterion is a marketing company headquartered in New York County,

New York.

        19.      Defendants employed the Executives as Account Executives within New York

City.

        20.      The Executives worked within New York City.

        21.      Defendants employed the Executives on their marketing campaigns, throughout

New York City.



                                                  4
              Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 5 of 25



       22.     The Executives’ primary job duties included standing on street corners and in front

of frequented buildings, such as hospitals, to market the products and services of Defendants’

clients, including, for example, to solicit low-income consumers to enroll into Assurance

Wireless’s government-subsidized cellphone plan pursuant to the “Lifeline Assistance Program.”

       23.     The Executives were compensated solely on a commission basis.

       24.     The Executives were not paid on an hourly, fee, or salary basis.

       25.     The Executives had the option of receiving payment via direct deposit or a check.

       26.     The Executives who elected to receive direct deposit were not issued a paystub by

Defendants.

       27.     The Executives were compensated at a rate of $10.00 per person that they enrolled

into Assurance Wireless’s cellphone plan.

       28.     The Executives typically enrolled between twenty (20) to thirty (30) persons per

workweek.

       29.     The Executives were required to work six (6) days per workweek.

       30.     The Executives were required to work approximately eight (8) to twelve (12) hours

per workday.

       31.     The Executives did not have set schedules. Instead, the Executives’ supervisors

informed them whether they had to report to work the following day, and at what time and location.

       32.     Defendants did not record the hours that the Executives worked.

       33.     Defendants did not require Executives to record their own hours.

       34.     The Executives began their workday by reporting to Defendants’ headquarters for

marketing “strategy” meetings.




                                                5
             Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 6 of 25



       35.     The Executives then went to their assigned location to solicit persons to purchase

Defendants’ clients’ products and services, including, for example, by attempting to enroll people

into Assurance Wireless cellphone plans.

       36.     The Executives were not allowed to select their own locations to solicit persons to

purchase Defendants’ clients’ products and services, including when attempting to enroll

customers into the Assurance Wireless the cellphone plans.

       37.     Each workday, the Executives’ supervisors assigned them to a specific location

where they were to solicit customers for the cellphone plans.

       38.     The Executives were not permitted to deviate from their assigned location.

       39.     If an Executive deviated from his assigned location he/she was subjected to

discipline that could result in termination.

       40.     The Executives were required to solicit persons to purchase Defendants’ products

and services at a fixed location.

       41.     The Executives were dismissed from their location when their supervisor came to

the location to relieve them.

       42.     Once relieved, the Executives were required to return to Defendants’ headquarters

to submit their sales of products and services for the day to Defendant and to participate in a pseudo

“pep-rally” for the Executives with the most sales for the day.

       43.     Following the pseudo “pep-rally” some of the Executives were permitted to go

home while others remained at the headquarters for another approximate hour to prepare for the

following workday.




                                                  6
               Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 7 of 25



              b. FLSA and NYLL Violations

        44.     The Executives were paid approximately $200.00-$300.00 for approximately 48-

72 worked hours per workweek—equating to an hourly rate of $2.70-$6.25 per hour, which is well

below the federal and New York State minimum wages.

        45.     Accordingly, the Executives were not paid the federal and New York State

minimum wage for all hours worked per workweek.

        46.     Furthermore, the Executives’ worked in excess of forty (40) hours per workweek.

        47.     The Executives were only compensated on a commission basis calculated upon the

amount of products and services sold.

        48.     The Executives were not compensated the statutorily required overtime rate of one-

and-a-half (1 ½) their regular hourly rate for all hours worked in excess of forty (40) hours per

workweek.

        49.     The locations where the Executives solicited persons to purchase Defendants’

clients’ products and services were not retail or service establishments.

        50.     The Executives are not exempt from the statutory provisions of the FLSA or the

NYLL.

        51.     Upon information and belief, Defendants did not issue the Executives a notice that

included their rate of pay, how they were to be paid, their regular payday, Defendant Criterion’s

official name, main office address and phone number.

        52.     Defendants did not provide the Executives with a wage statement each payday,

which included the Executive’s name, Defendant Criterion’s name, address, and phone number,

dates covered by the payment, and an explanation of how the wages were computed.




                                                 7
                Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 8 of 25



         53.      Accordingly, Defendants did not provide the Executives with the proper notices

and wage statements required by the WTPA.

   II.         Facts Specific to Plaintiff

         54.      In or around January 2017, Plaintiff began her employment for Defendants as an

Account Executive.

         55.      In or around March 2017, Plaintiff was assigned to the Assurance Wireless

campaign.

         56.      Plaintiff was compensated at a rate of $10.00 per person that she enrolled in

Assurance Wireless’s cellphone plan.

         57.      During her tenure as an Account Executive on the Assurance Wireless campaign,

Plaintiff worked approximately twelve (12) hours per workday and six (6) days per workweek.

         58.      During her tenure as an Account Executive on the Assurance Wireless campaign,

Plaintiff was only paid approximately $200.00-$300.00 per workweek.

         59.      Accordingly, Defendants did not pay Plaintiff the federal and New York State

minimum wage.

         60.      During her tenure as an Account Executive on the Assurance Wireless campaign,

Plaintiff was not paid the federal and New York State statutorily required overtime rate of one-

and-a-half (1 ½) her hourly rate for all hours worked in excess of forty (40) hours per workweek.

         61.      Defendants did not issue Plaintiff a notice that included her rate of pay, how she

was to be paid, her regular payday, Defendant Criterion’s official name, Defendant Criterion’s

main office address and phone number.

         62.      Furthermore, Plaintiff was paid via direct deposit and was not provided on her

payday with a paystub or wage statement that included her name, Defendant Criterion’s name,



                                                  8
                  Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 9 of 25



address, and phone number, dates covered by the payment, and an explanation of how the wages

were computed.

           63.      Defendants did not provide Plaintiff with the proper notices or wager statements

required by the WTPA.

           64.      In or around January 2018, Plaintiff resigned from her employment with

Defendants because of their continual violations of the FLSA and the NYLL.

                            FLSA COLLECTIVE ACTION ALLEGATIONS

      I.         FLSA Overtime Collective

           65.      Plaintiff seeks to bring this suit as a collective action pursuant to 29 U.S.C. § 216(b)

    on her own behalf as well as on behalf of those in a “collective” defined as follows:

                    All Account Executives currently or formerly employed by
                    Defendants during the past three (3) years through the final date of
                    disposition of this action, who are/were required to work in excess
                    of forty (40) hours per workweek without compensation at the
                    federal statutorily required rate of one-and-one-half (1½) times their
                    hourly rate for all hours worked in excess of forty (40) per
                    workweek.

           66.      At all relevant times, Plaintiff was similarly situated to all such individuals in the

    FLSA Overtime Collective 1 because, while employed by Defendants, Plaintiff and all FLSA

    Overtime Plaintiffs performed similar tasks, were subject to the same laws and regulations, were

    paid in the same or substantially similar manner, were paid the same or similar rate, and were

    required to work in excess of forty (40) hours per workweek and were subject to Defendants’

    policies and practices of willfully failing to pay them at the statutorily required rate of one-and-

    one-half (1½) times their hourly rate for all hours worked in excess of forty (40) per workweek.




1
           Hereinafter referred to as the FLSA Overtime Plaintiffs.

                                                           9
            Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 10 of 25



      67.     Defendants are and have been aware of the requirement to pay Plaintiff and the

FLSA Overtime Plaintiffs at a rate of one-and-one-half (1½) times their hourly rate for all hours

worked in excess of forty (40) per workweek, yet willfully choose not to.

      68.       The FLSA Overtime Plaintiffs are readily discernable and ascertainable. All

FLSA Overtime Plaintiffs’ contact information is readily available in Defendants’ records.

Notice of this collective action can be made as soon as the Court determines it appropriate to do

so.

      69.     The number of FLSA Overtime Plaintiffs in the collective are too numerous to join

in a single action, necessitating collective recognition.

      70.     All questions relating to Defendants’ violation of the FLSA share a common factual

basis as set forth herein. No claims under the FLSA relating to Defendants’ failure to pay the

statutorily required rate of one-and-one-half (1½) times the Executives’ hourly rate for all hours

worked in excess of forty (40) per workweek are specific to Plaintiff and the claims asserted by

Plaintiff are typical of those of members of the collective.

      71.      Plaintiff will fairly and adequately represent the interests of the collective and has

no interests conflicting with the collective.

      72.     A collective action is superior to all other methods and is necessary in order to fairly

and completely resolve violations of the FLSA.

      73.     Plaintiff’s attorneys are familiar and have experience with collective and class

action litigation, as well as employment and labor law litigation.

      74.      The public will benefit from the case being brought as a collective action because

doing so will serve the interests of judicial economy by reducing a multitude of claims to a single

litigation. Prosecution of separate actions by individual FLSA Overtime Plaintiffs creates a risk



                                                 10
                  Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 11 of 25



    for varying results based on identical fact patterns as well as disposition of the collective’s

    interests without their knowledge or participation.

            75.     The questions of law and fact are nearly identical for all FLSA Overtime Plaintiffs

    and therefore proceeding as a collective action is ideal. Without judicial resolution of the claims

    asserted on behalf of the proposed collective, Defendants’ continued violations of the FLSA will

    undoubtedly continue.

      II.         FLSA MINIMUM WAGE COLLECTIVE

            76.     Plaintiff also seeks to bring this suit as a collective action pursuant to 29 U.S.C. §

    216(b) on her own behalf as well as on behalf of those in a “collective” defined as follows:

                    All Account Executives currently or formally employed by
                    Defendants during the past three (3) years through the final date of
                    disposition of this action, who are/were not paid the federal
                    statutorily required minimum wage for all hours worked per
                    workweek.

            77.     At all relevant times, Plaintiff was similarly situated to all such individuals in the

    FLSA Minimum Wage Collective 2 because, while employed by Defendants, Plaintiff and all

    FLSA Minimum Wage Plaintiffs performed similar tasks, were subject to the same laws and

    regulations, were paid in the same or substantially similar manner, were paid the same or similar

    rate, and were not paid the statutorily required federal minimum wage for all hours worked per

    workweek.

            78.     Defendants are and have been aware of the requirement to pay Plaintiff and the

    FLSA Minimum Wage Plaintiffs the statutorily required federal minimum wage for all hours

    worked per workweek, yet willfully choose not to.




2
            Hereinafter referred to as the FLSA Minimum Wage Plaintiffs.

                                                         11
            Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 12 of 25



      79.       The FLSA Minimum Wage Plaintiffs are readily discernable and ascertainable.

All FLSA Minimum Wage Plaintiffs’ contact information is readily available in Defendants’

records. Notice of this collective action can be made as soon as the Court determines it

appropriate to do so.

      80.     The number of FLSA Minimum Wage Plaintiffs in the collective are too numerous

to join in a single action, necessitating collective recognition.

      81.     All questions relating to Defendants’ violation of the FLSA share a common factual

basis as set forth herein. No claims under the FLSA relating to Defendants’ failure to pay the

statutorily required minimum wage are specific to Plaintiff and the claims asserted by Plaintiff

are typical of those of members of the collective.

      82.      Plaintiff will fairly and adequately represent the interests of the collective and has

no interests conflicting with the collective.

      83.     A collective action is superior to all other methods and is necessary in order to fairly

and completely resolve violations of the FLSA.

      84.     Plaintiff’s attorneys are familiar and have experience with collective and class

action litigation, as well as employment and labor law litigation.

      85.      The public will benefit from the case being brought as a collective action because

doing so will serve the interests of judicial economy by reducing a multitude of claims to a single

litigation. Prosecution of separate actions by individual FLSA Minimum Wage Plaintiffs creates

a risk for varying results based on identical fact patterns as well as disposition of the collective’s

interests without their knowledge or participation.

      86.     The questions of law and fact are nearly identical for all FLSA Minimum Wage

Plaintiffs and therefore proceeding as a collective action is ideal. Without judicial resolution of



                                                 12
             Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 13 of 25



the claims asserted on behalf of the proposed collective, Defendants’ continued violations of the

FLSA will undoubtedly continue.

                        FED. R. CIV. P. 23 CLASS ALLEGATIONS

  I.         NYLL OVERTIME CLASS

       87.     Plaintiff seeks to maintain this action as a class action pursuant to Fed. R. Civ. P.

23(b)(3), on behalf of those who, during the previous six (6) years, were subjected to violations

of the NYLL.

       88.     The Class which Plaintiff seeks to define includes:

               All Account Executives currently or formerly employed by
               Defendants during the past six (6) years through the final date of
               disposition of this action, who are/were required to work in excess
               of forty (40) hours per workweek without compensation at the New
               York State statutorily required rate of one-and-one-half (1½) times
               their hourly rate for all hours worked in excess of forty (40) per
               workweek.

       89.     The number of class members protected by the NYLL and who have suffered under

Defendants’ violation of the NYLL, as set forth herein, are too numerous to join in a single action,

necessitating class recognition.

       90.     All questions relating to the NYLL Overtime Class’s allegations under the NYLL

share a common factual basis with those raised by the claims of Plaintiff of working over forty

(40) hours per workweek without compensation at the overtime rate of one-and-a-half (1 ½) their

regular hourly rate for all hours worked in excess of forty (40) hours per workweek.

       91.     None of the aforementioned claims are specific to Plaintiff or any proposed NYLL

Overtime Class member(s) and the claims of Plaintiff are typical of those asserted by the proposed

NYLL Overtime Class.




                                                13
                Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 14 of 25



          92.     Plaintiff will fairly and adequately represent the interests of all members of the

    proposed NYLL Overtime Class.

          93.       A class action is superior to all other methods of adjudication and is necessary in

    order to fairly and completely litigate the Class’s allegations that Defendants violated the NYLL

    by requiring all members of the proposed NYLL Overtime Class to work in excess of forty (40)

    hours per workweek without compensation at the overtime rate of one-and-a-half (1 ½) their

    regular hourly rate for all hours worked in excess of forty (40) hours per workweek.

          94.       The class members of the proposed NYLL Overtime Class are readily discernable

    and ascertainable. Contact information for all members of the proposed NYLL Overtime Class 3

    is readily available from Defendants since such information is likely to be contained in their

    personnel files. Notice of this class action can be provided by any means permissible under the

    Fed. R. Civ. P. 23 requirements.

          95.     Plaintiff asserts these claims on her own behalf as well as on behalf of the NYLL

    Overtime Class Plaintiffs through her attorneys who are experienced in class action litigation as

    well as employment litigation.

          96.     Plaintiff is able to fairly represent and properly protect the interests of the absent

    members of the proposed NYLL Overtime Class and have no interests conflicting with those of

    the NYLL Overtime Class.

          97.      The public will benefit from this case being brought as a class action because it

    serves the interests of judicial economy by saving the Court’s time and effort and by reducing a

    multitude of claims to a single litigation. Prosecution of separate actions by individual NYLL




3
          Hereinafter referred to as the NYLL Overtime Plaintiffs.

                                                         14
               Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 15 of 25



Overtime Plaintiffs creates a risk of varying results based on identical fact patterns as well as

disposition of the class’s interests without their knowledge or contribution.

        98.       Because of the nature of wage and hour claims brought during the course of

employment, class members are often fearful of filing claims against their employers and would

benefit from Plaintiff’s willingness to proceed against Defendants. The anonymity inherent in a

class action suit further provides insulation against retaliation and/or undue stress and fear for the

NYLL Overtime Class Plaintiffs’ jobs and continued employment.

        99.       The questions of law and fact that are nearly identical for all class members make

proceeding as a class action ideal. Without judicial resolution of the claims asserted on behalf of

the proposed NYLL Overtime Class, continued violations of the NYLL will undoubtedly

continue.

        100.     Whether Plaintiff and the NYLL Overtime Class Plaintiffs were properly

compensated with an overtime premium for all hours worked in excess of forty (40) hours per

workweek is a common question, which can readily be resolved through the class action process.

  II.         NYLL MINIMUM WAGE CLASS

        101.     Plaintiff also seeks to maintain this action as a class action pursuant to Fed. R. Civ.

P. 23(b)(3), on behalf of those who, during the previous six (6) years, were subjected to violations

of the NYLL.

        102.     The Class which Plaintiff seeks to define includes:

                 All Account Executives currently or formerly by Defendants during
                 the past six (6) years through the final date of disposition of this
                 action, who are/were not paid New York State’s statutorily required
                 minimum wage for all hours worked per workweek.




                                                   15
                 Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 16 of 25



          103.     The number of class members protected by the NYLL and who have suffered under

    Defendants’ violation of the NYLL, as set forth herein, are too numerous to join in a single action,

    necessitating class recognition.

          104.     All questions relating to the NYLL Minimum Wage Class’s allegations under the

    NYLL share a common factual basis with those raised by the claims of Plaintiff of not being paid

    by Defendants New York State’s statutorily required minimum wage for all hours worked per

    workweek.

          105.     Plaintiff will fairly and adequately represent the interests of all members of the

    proposed NYLL Minimum Wage Class.

          106.      A class action is superior to all other methods of adjudication and is necessary in

    order to fairly and completely litigate the NYLL Minimum Wage Class’s allegations that

    Defendants violated the NYLL by not compensating the proposed members of the NYLL

    Minimum Wage Class New York State’s statutorily required minimum wage for all hours worked

    per workweek.

          107.      The class members of the proposed NYLL Minimum Wage Class are readily

    discernable and ascertainable. Contact information for all members of the proposed NYLL

    Minimum Wage Class 4 is readily available from Defendants since such information is likely to

    be contained in their personnel files. Notice of this class action can be provided by any means

    permissible under the Fed. R. Civ. P. 23 requirements.

          108.     Plaintiff asserts these claims on her own behalf as well as on behalf of the NYLL

    Minimum Wage Class Plaintiffs through her attorneys who are experienced in class action

    litigation as well as employment litigation.



4
          Hereinafter referred to as the NYLL Minimum Wage Plaintiffs.

                                                       16
             Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 17 of 25



      109.     Plaintiff is able to fairly represent and properly protect the interests of the absent

members of the proposed NYLL Minimum Wage Class and has no interests conflicting with those

of the NYLL Minimum Wage Class.

      110.     The public will benefit from this case being brought as a class action because it

serves the interests of judicial economy by saving the Court’s time and effort and by reducing a

multitude of claims to a single litigation. Prosecution of separate actions by individual NYLL

Minimum Wage Plaintiffs creates a risk of varying results based on identical fact patterns as well

as disposition of the class’s interests without their knowledge or participation.

      111.      Because of the nature of wage and hour claims brought during the course of

employment, class members are often fearful of filing claims against their employers and would

benefit from Plaintiff’s willingness to proceed against Defendants. The anonymity inherent in a

class action suit further provides insulation against retaliation and/or undue stress and fear for the

NYLL Minimum Wage Class Plaintiffs’ jobs and continued employment.

      112.      The questions of law and fact that are nearly identical for all class members make

proceeding as class action ideal. Without judicial resolution of the claims asserted on behalf of

the proposed NYLL Minimum Wage Class, continued violations of the NYLL will undoubtedly

continue.

      113.     Whether Plaintiff and the NYLL Minimum Wage Class Plaintiffs were paid New

York State’s statutorily required minimum wage for all hours worked per workweek is a common

question, which can readily be resolved through the class action process.




                                                 17
                Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 18 of 25



  III.      NYLL NOTICE CLASS

         114.     Plaintiff further seeks to maintain this action as a class action pursuant to Fed. R.

Civ. P. 23(b)(3), on behalf of those who, during the previous six (6) years, were subjected to

violations of the NYLL.

         115.     The Class which Plaintiff seeks to define includes:

                  All Account Executives currently or formerly employed by
                  Defendants during the past six (6) years through the final date of
                  disposition of this action, who are/were not provided the New York
                  State statutorily required wage statements and notices pursuant to
                  the WTPA.

         116.     The number of class members protected by the NYLL and who have suffered under

Defendants’ violation of the NYLL, as set forth herein, are too numerous to join in a single action,

necessitating class recognition.

         117.     All questions relating to the NYLL Notice Class’s allegations under the NYLL

share a common factual basis with those raised by the claims of Plaintiff, of being denied the

proper wage statements and notices pursuant to the WTPA. None of the aforementioned claims

are specific to Plaintiff or any proposed NYLL Notice Class member(s) and the claims of Plaintiff

are typical of those asserted by the proposed NYLL Notice Class.

         118.     Plaintiff will fairly and adequately represent the interests of all members of the

proposed NYLL Notice Class.

         119.      A class action is superior to all other methods of adjudication and is necessary in

order to fairly and completely litigate the Class’s allegations that Defendants violated the NYLL

by not providing all members of the proposed NYLL Notice Class with the proper statement and

notices pursuant to the WTPA.




                                                   18
                 Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 19 of 25



          120.        The class members of the proposed NYLL Notice Class are readily discernable

    and ascertainable. Contact information for all members of the proposed NYLL Notice Class 5 is

    readily available from Defendants since such information is likely to be contained in their

    personnel files. Notice of this class action can be provided by any means permissible under Fed.

    R. Civ. P. 23.

          121.       Plaintiff asserts these claims on her own behalf as well as on behalf of the NYLL

    Notice Class Plaintiffs through her attorneys who are experienced in class action litigation as well

    as employment litigation.

          122.       Plaintiff is able to fairly represent and properly protect the interests of the absent

    members of the proposed NYLL Notice Class and has no interests conflicting with those of the

    NYLL Notice Class.

          123.       The public will benefit from this case being brought as a class action because it

    serves the interests of judicial economy by saving the Court’s time and effort and by reducing a

    multitude of claims to a single litigation. Prosecution of separate actions by individual NYLL

    Notice Plaintiffs creates a risk of varying results based on identical fact patterns as well as

    disposition of the class’s interests without their knowledge or participation.

          124.        Because of the nature of wage and hour claims brought during the course of

    employment, class members are often fearful of filing claims against their employers and would

    benefit from Plaintiff’s willingness to proceed against Defendants. The anonymity inherent in a

    class action suit further provides insulation against retaliation and/or undue stress and fear for the

    NYLL Notice Class Plaintiffs’ jobs and continued employment.




5
          Hereinafter referred to as the NYLL Notice Plaintiffs.

                                                          19
             Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 20 of 25



      125.      The questions of law and fact that are nearly identical for all class members make

proceeding as class action ideal. Without judicial resolution of the claims asserted on behalf of

the proposed NYLL Notice Class, continued violations of the NYLL will undoubtedly continue.

      126.     Whether Plaintiff and the NYLL Notice Class Plaintiffs were properly provided

with statements and notices pursuant to the WTPA are common questions, which can readily be

resolved through the class action process.

                                     CAUSES OF ACTION

        AS AND FOR A FIRST CAUSE OF ACTION FOR A VIOLATION OF
The Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., Made by Plaintiff on Behalf of All
                              FLSA Overtime Plaintiffs

      127.     Plaintiff and the FLSA Overtime Plaintiffs re-allege and incorporate by reference

all allegations in all preceding paragraphs.

      128.     Throughout the period covered by the applicable statute of limitations, Plaintiff and

other FLSA Overtime Plaintiffs were required to work and did in fact work in excess of forty (40)

hours per workweek.

      129.     Defendants knowingly failed to pay Plaintiff and the FLSA Overtime Plaintiffs the

statutorily required rate of one-and-one-half (1½) times their hourly rate for all hours worked in

excess of forty (40) per workweek.

      130.     Defendants’ conduct was willful and lasted for the duration of the relevant time

periods.

      131.     Defendants’ conduct was in violation of the Fair Labor Standards Act.




                                                20
             Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 21 of 25



      AS AND FOR A SECOND CAUSE OF ACTION FOR A VIOLATION OF
The Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq., Made by Plaintiff on Behalf of All
                          FLSA Minimum Wage Plaintiffs

      132.     Plaintiff and the FLSA Minimum Wage Plaintiffs re-allege and incorporate by

reference all allegations in all preceding paragraphs.

      133.     Throughout the period covered by the applicable statute of limitations, Defendants

knowingly failed to pay Plaintiff and the FLSA Minimum Wage Plaintiffs the federal statutorily

required minimum wage for all hours worked per workweek in violation of the FLSA.

      134.     Plaintiff and the FLSA Minimum Wage Plaintiffs are entitled to payment at the

statutory minimum wage for all hours worked.

      135.     Defendants’ conduct was willful and lasted for the duration of the relevant time

period.

      136.     Defendants’ conduct was in violation of the Fair Labor Standards Act.


      AS AND FOR A THIRD CAUSE OF ACTION FOR A VIOLATION OF
The New York Labor Law Made by Plaintiff on Behalf of All NYLL Overtime Plaintiffs

      137.     Plaintiff and the NYLL Overtime Plaintiffs re-allege and incorporate by reference

all allegations in all preceding paragraphs.

      138.     Throughout the period covered by the applicable statute of limitations, Plaintiff and

other NYLL Overtime Plaintiffs were required to work and did in fact work in excess of forty

(40) hours per workweek.

      139.     Defendants knowingly failed to pay Plaintiff and the NYLL Overtime Plaintiffs the

statutorily required rate of one-and-one-half (1½) times their hourly rate for all hours worked in

excess of forty (40) per workweek.

      140.     Defendants’ conduct was willful and lasted for the duration of the relevant time

periods.
                                                21
              Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 22 of 25



       141.     Defendants’ conduct was in violation of the New York Labor Law.

       AS AND FOR A FOURTH CAUSE OF ACTION FOR A VIOLATION OF
   The New York Labor Law Made by Plaintiff on Behalf of All NYLL Minimum Wage
                                   Plaintiffs

       142.     Plaintiff and the NYLL Minimum Wage Plaintiffs re-allege and incorporate by

reference all allegations in all preceding paragraphs.

       143.     Defendants knowingly failed to pay Plaintiff and the NYLL Minimum Wage

Plaintiffs New York State’s statutorily required minimum wage for all hours worked per

workweek in violation of the NYLL.

       144.     Plaintiff and the NYLL Minimum Wage Plaintiffs are entitled to payment at the

statutory minimum wage for all hours worked.

       145.     Defendants’ conduct was willful and lasted for the duration of the relevant time

period.

       146.     Defendants’ conduct was in violation of the New York Labor Law.

        AS AND FOR A FIFTH CAUSE OF ACTION FOR A VIOLATION OF
   The New York Labor Law Made by Plaintiff on Behalf of All NYLL Notice Plaintiffs

       147.     Plaintiff and the NYLL Notice Wage Plaintiffs re-allege and incorporate by

reference all allegations in all preceding paragraphs.

       148.     Defendants’ knowingly failed to provide Plaintiff and the NYLL Notice Plaintiffs

with all the required wage statements and notices pursuant to WTPA.

       149.     Defendants’ conduct was willful and lasted for the duration of the relevant time

periods.

       150.     Defendants’ conduct was in violation of the New York Labor Law.




                                                22
            Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 23 of 25



                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and all collective and class members demand judgment against

Defendants as follows:

       A.       At the earliest possible time, Plaintiff should be allowed to give notice of this

collective action, or the Court should issue such notice, to all members of the purported collectives

and classes defined herein. Such notice shall inform them that this civil action has been filed, of

the nature of the action, and of their right to join this lawsuit if they believe they were denied

proper wages and/or benefits;

       B.       Designation of Plaintiff as representative of the FLSA Collectives and Rule 23

Classes defined herein, and Plaintiff’s counsel as Collective and Class Counsel;

       C.       Equitable tolling of the FLSA statute of limitations as a result of Defendants’ failure

to post requisite notices under the FLSA;

       D.       Certification of this action as a class action pursuant to Fed. R. Civ. P. 23 for the

purposes of the claims brought on behalf of all proposed Class members under the NYLL;

       E.       Demand a jury trial on these issues to determine liability and damages;

       F.       Preliminary and permanent injunctions against Defendants and their officers,

owners, agents, successors, employees, representatives, and any and all persons acting in concert

with them, from engaging in each of the unlawful practices, policies, customs, and usages set

forth herein;

       G.       A judgment declaring that the practices complained of herein are unlawful and in

violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.; and the New York Labor

Law.




                                                  23
            Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 24 of 25



       H.      All damages which Plaintiff, all Collective Plaintiffs, and all Class Plaintiffs have

sustained as a result of Defendants’ conduct, including back pay, liquidated damages, penalties,

general and special damages for lost compensation and job benefits they would have received but

for Defendants’ improper practices;

       I.      An award to Plaintiff, all Collective Plaintiffs, and all Class Plaintiffs of pre-

judgment interest at the highest level rate, from and after the date of service of the initial complaint

in this action on all unpaid wages from the date such wages were earned and due;

       J.      An award to Plaintiff, all Collective Plaintiffs, and all Class Plaintiffs representing

Defendants’ share of FICA, FUTA, state unemployment insurance, and any other required

employment taxes;

       K.      An award to Plaintiff, all Collective Plaintiffs, and all Class Plaintiffs for the

amount of unpaid wages, including interest thereon, and penalties, including liquidated damages

subject to proof;

       L.      Awarding Plaintiff, all Collective Plaintiffs, and all Class Plaintiffs their costs and

disbursements incurred in connection with this action, including reasonable attorneys’ fees, expert

witness fees, and other costs;

       M.      Pre-judgment and post-judgment interest, as provided by law; and

       N.      Granting Plaintiff, all Collective Plaintiffs, and all Class Plaintiffs other and further

relief as this Court finds necessary and proper.

                               DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by this complaint.




                                                   24
          Case 1:18-cv-10224 Document 1 Filed 11/02/18 Page 25 of 25



Dated: November 2, 2018
       Garden City, New York
                                           Respectfully submitted,


                                           /s/ Matthew L. Berman
                                           Matthew L. Berman, Esq.
                                           James Vagnini, Esq.
                                           Robert J. Valli, Jr., Esq.
                                           Sara Wyn Kane, Esq.
                                           Valli Kane & Vagnini LLP
                                           600 Old Country Road, Suite 519
                                           Garden City, New York 11530
                                           (516) 203-7180 (phone)
                                           (516) 706-0248 (fax)

                                           Attorneys for Plaintiff




                                      25
